Per Curiam.
This suit was brought to recover damages for personal injuries to Helen A. Holeh and incidental damages to her husband, Yictor J. Holeh. The facts out of which the injuries grew were, the plaintiff Helen A. Holeh, on February 1st, 1926, was an occupant and passenger in a jitney bus operated by the Elizabeth-Linden-Rahway Line, Inc., on St. George avenue, in the city of Linden. The defendant Hugo Kohn was driving an automobile in a westerly direction and the defendant Joseph Tompkins was the owner and driver of an automobile truck in a northerly drection. The automobile of Hugo Kohn collided with the jitney bus in which the plaintiff Helen H. Holeh was riding, causing the injuries sued for. Negligence was charged against both defendants.
The trial resulted in verdicts for the plaintiff Helen A. Holeh for $5,000 and for the plaintiff Yictor J. Holeh for $500 against the defendant Hugo Kohn and in favor of the defendant Joseph Tompkins.
*1073The defendant obtained a rule to show cause why a verdict should not be set aside upon the question of damages only, as being excessive. Our reading of the testimony leads us to the conclusion that we cannot say the damages awarded by the jury are excessive.
The rule to show cause is therefore discharged.